Appeal from a judgment of the County Court, Kings County, convicting appellant of burglary in the third degree and petit larceny, sentencing him to a term of 7 to 15 years on the burglary conviction, suspending sentence on the petit larceny conviction, and from said sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.